Citation Nr: 1216623	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-24 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) benefits on the basis of service connection for the cause of the Veteran's death. 

2. Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Richard E. Geyer, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The appellant and B.W.
ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1965.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is included in the claims folder.

The appellant, through her attorney representative, submitted additional evidence and argument in support of his claim subsequent to the hearing.  Although she has waived consideration of the evidence by the agency of original jurisdiction (AOJ), as the case is being remanded for required development, the AOJ will have the opportunity to review the evidence in the first instance.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Accrued Benefits

The Veteran served on active duty in the U. S. Navy from June 1961 to May 1965.  He submitted a claim seeking benefits under 38 U.S.C.A. § 1151 in March 2005.  The issues identified by the Veteran included a spinal condition, depression, and a heart condition.  He indicated the disabilities had their onset in December 2003 and that he was treated at the VA medical center (VAMC) in Asheville, North Carolina.  The Veteran submitted a statement in support of his claim at the same time.  He said that he was receiving treatment for leukemia at the VAMC in December 2003.  He came down with a staph infection that settled in his spine that had caused him problems with walking.

The Veteran submitted his claim by way of a VA Form 21-526, Veteran's Application for Compensation and/or Pension.  In completing the blocks regarding his military service, he indicated that he was exposed to asbestos during service from removing it from his ship.  He said that he had leukemia from the exposure.

VA medical records were obtained and associated with the claims folder.  A VA medical opinion was also obtained in February 2006.  

The RO denied the Veteran's claim for service connection for leukemia and benefits under 38 U.S.C.A. § 1151 in February 2006.  The 38 U.S.C.A. § 1151 issues included discitis, hypertension, and depression.  The RO also denied service connection for the latter three issues.  The Veteran was also determined to be eligible for special monthly pension benefits but his income exceeded the legal threshold for payment of the benefit.  

Notice of the rating action was provided on February 22, 2006.  

The Veteran submitted a statement in April 2006.  He said he was making an "(1151) Tort claim" against the VAMC.  He related the circumstances of how he developed an infection through an intravenous port in his left shoulder.  This was the basis for his original claim of developing a staph infection.  This did not represent a new claim as the appeal period had not yet run on his original claim of March 2005 and denial in February 2006.  See Jennings v. Mansfield, 509 F.3d 1362, (Fed. Cir. 2007); Young v. Shinseki, 22 Vet. App. 461 (2009).

The RO denied the Veteran's "claim" in August 2006.  The rating decision said that the prior denial of entitlement to benefits for discitis under 38 U.S.C.A. § 1151 was confirmed and continued.

The Veteran's representative submitted a statement that was received in November 2006.  The statement requested a Decision Review Officer (DRO) review of the claims folder in reference to (the RO's) letter of February 16, 2006.  The remainder of the form was standardized and meant to serve as a notice of disagreement (NOD).  Although no specific issue was identified, the form stated that it was meant to serve as a NOD, with a space reserved for the date of the pertinent letter.  The statement said it was a disagreement with all issues addressed.  As previously noted, the letter of February 22, 2006, transmitted a copy of the rating decision of February 16, 2006.

On January 5, 2007, the RO wrote to the Veteran to acknowledge receipt of his "NOD" but said there was no correspondence from February 16, 2006. That was the date of the rating decision but there was notification letter from February 22, 2006.  The letter also said that the rating decision addressed several issues and the Veteran's submission did not identify specific determinations with which he disagreed.  The RO said it did not accept his submission as a NOD.  The Veteran was informed that he had until February 22, 2007, to submit a valid NOD.

The Veteran, through his representative, submitted a NOD that was date stamped as received at the RO on February 13, 2007, within the one-year period.  The Veteran limited his disagreement to the three issues involving benefits under 38 U.S.C.A. § 1151.  The RO acknowledged receipt of the Veteran's letter and sent him a notice letter in regard to electing a DRO review in March 2007.  No further action was taken on the appeal.

The appellant submitted a claim for VA benefits on a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation If Applicable), that was received in June 2007.  She provided evidence that the Veteran had died in April 2007.

The RO denied her claim for entitlement to service connection for the Veteran's cause of death in August 2007.  The notice letter to the appellant informed him that the RO could not approve a claim for accrued benefits because VA did not owe him any money at the time of his death.  

The appellant submitted her NOD with the RO's determination in February 2008.  The RO did not address the issue of accrued benefits.

The appellant testified at a Travel Board hearing in August 2010.  The appellant raised the question of accrued benefits and was advised to contact the RO on the matter and that issue had not been developed or certified on appeal.

Evidence of record reflects that the appellant, through her attorney representative wrote to the RO in August 2010.  The attorney specifically asked for adjudication of the accrued benefits issue.  It was noted that there was a claim for benefits under 38 U.S.C.A. § 1151 pending at the time of the Veteran's death.  The attorney recounted a conversation with a party at the RO who informed him that the August 2007 notice letter was an adjudication of the issue.  A rating decision on the issue was requested.

The RO did not issue a rating decision.  Rather, a statement of the case (SOC) was issued on December 13, 2010.  The issue was styled as to whether there was a pending claim at the time of the Veteran's death.  The SOC maintained that the Veteran was not in receipt of any benefits at the time of his death and none were owed at that time.  The SOC also determined that there was no claim pending at the time of his death.  

The RO did not wait for any further action on the part of the appellant and certified the case on appeal to the Board on December 13, 2010.  The Board notes the issue was never entered into the Veterans Appeals Control and Locator System (VACOLS).

The law and regulations governing claims for accrued benefits state that, upon the death of a beneficiary, periodic monetary benefits to which he or she was entitled, on the basis of evidence in the file at the date of death (accrued benefits) and, due and unpaid, may be paid to certain parties.  38 U.S.C.A. § 5121(a) (West Supp. 2011); 38 C.F.R. § 3.1000(a) (2011).  Claims for accrued benefits must be made within one year of the death of the Veteran. 38 C.F.R. § 3.1000(c) (2011). 

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

In reviewing the evidence of record, the Board finds that the Veteran did in fact have a claim pending at the time of his death.  As noted above, a February 2006 rating decision had addressed several issues for benefits under 38 U.S.C.A. § 1151.  The Veteran submitted a valid NOD within the required one-year period.  The RO did not issue a SOC or take any further action on the Veteran's then pending claim.  

The Board finds that the appellant's claim for accrued benefits has not been adjudicated.  The August 2007 notice letter informed the appellant no money was owed to the Veteran at his death.  The letter did not address whether the Veteran had a pending claim at the time of his death.  For the reasons stated the Veteran did have a pending claim at the time of his death, this is unequivocal.  The issue of accrued benefits is inextricably intertwined with the appellant's pending DIC claims and must be adjudicated by the RO in the first instance to avoid any prejudice to the appellant.  

The Board notes that claims for accrued benefits must be adjudicated on the basis of the claims folder at the time of death with few exceptions.  One exception is VA records in the possession of VA but not in the claims folder.  In that regard, the Board notes that the claims folder contained a small number of VA treatment records that were developed in conjunction with the Veteran's pending claim.  The appellant, through her attorney, has obtained what they were told were all of the Veteran's outstanding VA medical records.  The appellant has submitted the records, some 2,373 pages, on a CD.  These records, either by virtue of review of the CD or by use of VA's own medical record system must be reviewed in the adjudication of the Veteran's accrued benefits claim.  

DIC

According to applicable laws and regulations, service connection for the cause of a veteran's death requires evidence that a service-connected disability was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c). 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West. 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

The Veteran's cause of death was chronic lymphocytic leukemia (CLL).  He had previously sought service connection for leukemia on the basis of asbestos exposure in service.  He was denied service connection and did not appeal the decision prior to his death.

The appellant has maintained that the Veteran's exposure to asbestos in service caused the Veteran's CLL.  She has provided medical literature that does address a possible nexus between asbestos exposure and the development of CLL.  She has also testified that she was informed off the record by VA medical personnel that the Veteran's CLL could be the result of exposure to asbestos.

The Veteran was in the Navy and his military records establish service onboard ships, to include the USS Fremont.  His military specialty was as an engineman and it is reasonable to conclude that he had some exposure to asbestos during his years of military service.  See 38 U.S.C.A. § 1154(a) (West 2002).  On remand, a medical opinion regarding the possible nexus between the Veteran's asbestos exposure in service and his development of CLL must be obtained 


DIC under 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151(a) (West 2002), compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Id.

To determine whether additional disability exists within the meaning of § 1151, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  See 38 C.F.R. § 3.361(b) (2011).  

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2011).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2011).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  See 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of chapter 38 C.F.R.  See 38 C.F.R. § 3.361(d)(2).  

In this case, the appellant has maintained several of the same arguments as the Veteran did in his claim for benefits for additional disabilities caused by VA medical treatment.  She has also submitted statements and testified as to a number of actions by VA that she contends were not done properly or, possibly, without informed consent.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO obtain all VA treatment records for the Veteran that have not been obtained and associated with the claims folder.  A review of the CD furnished by the appellant shows that a number of VA treatment entries refer to consent forms that were not in the included records but could be viewed in VISTA.  All such consent forms must be included in the in claims folder.  

2.  The RO must adjudicate a claim for accrued benefits.  The Veteran had a pending claim for three issues at the time of his death.  Such adjudication must include a review of all VA records pertaining to the Veteran.  The appellant must notified of the decision and given the opportunity perfect an appeal of the claim should there be an adverse determination on any element of her claim.

3.  The appellant should be advised that she may submit additional argument and/or evidence in support of her claim for DIC benefits, both as due to service connected cause and under 38 U.S.C.A. § 1151.  She should also be advised that she may submit a summary of her contentions that may assist in the proper development of her claim.

4.  Upon completion of the actions directed in paragraphs 2 and 3, the RO should seek a medical opinion from a qualified physician in regard to the allegation that the Veteran's exposure to asbestos in service caused his CLL.  The claims folder, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  

The examiner is advised that exposure to asbestos in service in conceded based on the Veteran's military specialty and duty assignments.  

In light of the above, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's CLL is related to his military service.  The examiner must provide the complete rationale for the conclusion reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

5.  If a positive opinion is not obtained such as to grant DIC benefits for the cause of the Veteran's death, then the RO should seek a medical opinion to address the appellant's contention in regard to her claim for DIC benefits under 38 U.S.C.A. § 1151.  The claims folder, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  

The examiner is advised that the appellant has alleged that the Veteran developed a staph infection and methicillin-resistant Staphylococcus aureus (MRSA) infection as a result of improper procedures used in maintaining a port-a-cath, and that these infections hastened his death.  

The appellant also alleges that the Veteran developed an infection from improper procedures used to place a peripherally inserted central catheter (PICC) line.  

The appellant has alleged that VA failed to obtain informed consent for the above procedures.  

In addition, the appellant contends that the Veteran was diagnosed with CLL in April 2001 but treatment was not started until August 2001.  The appellant contends the Veteran did not consent to the delay of his treatment.  

The appellant contends that a December 2004 magnetic resonance imaging (MRI) of the lumbar spine showed possible retroperitoneal adenopathy.  A computed tomography (CT) scan from January 2005 reported new adenopathy and splenomegaly, suspect recurrent CLL.  She contends treatment was not started in response to the above reports.  

The appellant contends that a follow-on CT scan in January 2007 showed a massive retroperitoneal adenopathy in the abdomen but the Veteran was not informed of these results.  

The appellant also asserts that informed consent was not obtained when radiation treatment was started for the Veteran in 2007.

QUESTION:  The examiner is asked to provide an opinion as to whether the Veteran's death was caused by hospital care, medical or surgical treatment, or examination furnished by a VA employee or in a VA facility between April 2001 and the Veteran's death in April 2007 and was the proximate cause of the death due to (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing such care, treatment, or examination; or (2) an event not reasonably foreseeable?

The examiner is further advised that the "proximate cause" is the action or event that directly caused the death, as distinguished from a remote contributing cause.

The examiner is also advised that "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault" may be shown by evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, the care or treatment was furnished without the Veteran's informed consent.

The examiner is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

As with the opinion request in paragraph 4, if the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

6.  After the requested examination, or examinations if required, has been completed, the report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After undertaking any other development deemed appropriate the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and her attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified by the RO.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


